

117 HR 5311 IH: To appropriate amounts to be made available for the procurement of an Iron Dome system by Israel, and for other purposes.
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5311IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Jacobs of New York (for himself, Mr. Buchanan, Mr. Weber of Texas, Mr. Gohmert, Mr. McKinley, Mr. C. Scott Franklin of Florida, Mr. Mann, Mr. Garbarino, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo appropriate amounts to be made available for the procurement of an Iron Dome system by Israel, and for other purposes.1.AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, $1,000,000,000, for an additional amount for fiscal year 2022, to remain available until September 30, 2024, for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats: Provided, That such funds shall be provided to address emergent requirements in support of Operation Guardian of the Walls: Provided further, That such funds shall be transferred pursuant to an exchange of letters and are in addition to funds provided pursuant to the U.S.-Israel Iron Dome Procurement Agreement, as amended: Provided further, That nothing in the preceding provisos may be construed to apply to amounts made available in prior appropriations Acts for the procurement of the Iron Dome defense system.